DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Amendment filed on 6/15/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 2-3, 6-7, 9-13, 15, 25-26, 28-29, 33-34, 36-40, 42-43, 46-47, 53-54 were previously cancelled.
5.	Claims 4-5, 17-18, 30-31, and 44-45 are currently cancelled. 
6.	Claims 55-59 are new.
7.	Claims 1, 8, 14, 16, 19-24, 27, 32, 35, 41, 48-52, 55-59 numbered accordingly are allowed herein.
Response to Arguments
8.	Applicant’s arguments regarding the amendment filed on 6/15/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
9.	In light of amendment to the claims, the claim objections are withdrawn herein. 
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 4/5/2022 was filed after the mailing date of the Non-Final Office Action on 3/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 1, 8, 14, 16, 19-24, 27, 32, 35, 41, 48-52, 55-59 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 14, 27, 41 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Pravin et al. US 20190223084 discloses in Section [0066] The DCI include a payload having field to indicate a time domain resource assignment; the payload scrambled with a radio network temporary identifier (RNTI) of a UE, the UE decode the DCI payload using RNTI; Section [0089] Table 7 depicts a set of values that may index a table; set of values include an RNTI, a multiplexing pattern (e.g., an SS/PBCH block and CORESET multiplexing pattern), information element includes another field pdsch-TimeDomainAllocationList, time domain allocation A, B, or C according to one of Tables 8 through 11 received from the base station; Section [0103] The UE decode the payload of the DCI using an RNTI associated with the UE such as a C-RNTI, an RA-RNTI, a TC-RNTI, etc... which result in a four-bit value of a field time domain resource assignment field and UE access table with the combination of values set as the index; the prior art, Chatterjee et al. US 20190149365 in particular Section [0218: The UE uses a default allocation table; As shown by table 3, the particular default PDSCH time domain allocation to be used may be based on, type of RNTI included the SS/PDCH block and CORESET multiplexing pattern, and/or some other suitable parameters.
	However, Pravin in view of Chatterjee do not render obvious in combination with other limitations in the independent claims the claim elements An apparatus operable in a communication system, comprising: processing circuitry; and memory containing instructions that, when executed by the processing circuitry, cause the apparatus to:  receive an indication of a time domain allocation in downlink control information associated with a radio network temporary identifier (RNTI) identifying the apparatus; and employ the time domain allocation associated with the RNTI for transmissions associated with the apparatus, wherein the processing circuitry is configured to employ an entry from a table indexed by the indication of the time domain allocation associated with the RNTI for transmissions associated with the apparatus, and wherein the table depends on a type of RNTI.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for Claims 1, 8, 14, 16, 19-24, 27, 32, 35, 41, 48-52, 55-59 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, Claims 1, 8, 14, 16, 19-24, 27, 32, 35, 41, 48-52, 55-59 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 13, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477